Citation Nr: 1225950	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-09 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from March 1981 to April 1982.  He also later served in the U.S. Army Reserves and Army National Guard, including on AD from January to March 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO denied service connection for bilateral hearing loss, tinnitus, left knee pain, and bilateral ankle pain.  Later that month, in response, the RO received the Veteran's notice of disagreement (NOD) concerning the denials of his claims for service connection for left knee pain, tinnitus, and bilateral ankle pain. 

In another decision since issued in October 2008, however, the RO granted service connection for degenerative joint disease (i.e., arthritis) of the left knee as a residual of an injury in service and assigned an initial 10 percent rating for this disability retroactively effective from October 11, 2007, the date of receipt of this claim.

The RO sent the Veteran a statement of the case (SOC) in January 2009 regarding his remaining claims for service connection for tinnitus and bilateral ankle pain, and he completed the steps necessary to perfect his appeal of these claims by filing a timely substantive appeal (VA Form 9) in February 2009.  38 C.F.R. § 20.200.

In August 2009, the Veteran filed a claim for an increased rating for his left knee disability.  And, in January 2010, the RO confirmed and continued the 10 percent rating initially assigned for this disability, but granted a separate 0 percent (i.e., noncompensable) rating - retroactively effective from the August 5, 2009 claim - for scarring on this knee as a residual of surgery (arthroscopy) for the injury in service.  He did not appeal that decision.


A hearing was held before a local Decision Review Officer (DRO) in August 2009 concerning the remaining claims for service connection for tinnitus and bilateral ankle pain, and the Veteran also more recently had another hearing at the RO in February 2011 concerning these remaining claims, but this time before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board subsequently, in May 2011, issued a decision denying the claim for service connection for tinnitus, but instead remanding the claim for service connection for bilateral ankle disability for further development and consideration.  The additional development of this claim especially included verifying any and all periods when the Veteran was on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Reserves and National Guard, and providing him a VA compensation examination for a medical nexus opinion concerning the likelihood his claimed bilateral ankle disability is related or attributable to his military service, whether while on AD, ACDUTRA or INACDUTRA, or otherwise dates back to his service.  He had this VA compensation examination for this medical nexus opinion in September 2011.

As explained below, however, the other remand directive to verify any and all of his periods of ACDUTRA and INACDUTRA was not completed, although, as requested, there were attempts to verify the exact dates of this additional service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  So the Board must again remand this remaining claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The Veteran contends that service connection is warranted for bilateral (i.e., right and left) ankle disability because he attributes this disability to the physical requirements and demands of a drill sergeant.  He also alleges that he injured his ankles at the same time he injured his left knee during service, in April 1994, so his resultant ankle disability should be service connected just as his left knee disability has been related to that injury in service.

A review of the records shows they include a May 1986 service treatment report showing he complained of knee, shin, and ankle pain, and a March 1995 radiology report (bone scan) showing moderate degree of stress injuries throughout his knees, ankles, heels, and feet.  It appears the study was done during a period of training in the reserves.  Post-service X-rays during a December 2007 VA compensation examination revealed lateral swelling of the right ankle and calcaneal enthesopathy, although the right ankle mortise was intact with interim posterior osteophytes.  The left ankle X-ray similarly revealed mild lateral swelling and calcaneal enthesopathy; the ankle mortise was intact, and there was no effusion.

Because of those suggestions of underlying bilateral ankle pathology in the medical records, when this case came before the Board previously in May 2011, the Board remanded this claim to determine the etiology of the bilateral ankle pain, especially whether it was attributable to the Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Before doing so, however, the AMC was instructed to clarify the exact dates when he was on ACDUTRA and INACDUTRA, so other than AD.  In this regard, his retirement records indicated that he had performed different types of service between 1981 and 1996.  He had two documented periods of AD from March 1981 to April 1982 and from January to March 1991.  But he also apparently had had additional periods of service on ACDUTRA and/or INACDUTRA in the Army Reserves and Army National Guard, so that additional service needed to be considered, as well.


He subsequently was provided the requested VA compensation examination in September 2011, with clinical findings of bilateral Achilles tendinitis/retrocalcaneal bursitis, rather than the condition specifically claimed (arthritis of the ankles).  It also was indicated he had documented plantar foot pain with the diagnosis of fasciitis, but no evaluation documents evidence of his current foot condition.  Ultimately, the examiner determined these conditions were unrelated to the Veteran's military service.  In discussing the underlying medical rationale for his unfavorable opinion, the examiner observed that the in-service note pertaining to the ankle (1987) involved the left side only, while the Veteran's current condition is bilateral, suggesting that his current condition has some other etiology.  Further, added this VA compensation examiner, the Veteran's record documents that absence of joint or foot problems on multiple evaluations from 1982 through 2002, indicating that the symptoms were transient and suggesting that the current condition developed later.  Taken together, explained this VA compensation examiner, the available information suggests that tendinitis/bursitis, rather than the claimed condition (arthritis of the ankle) is the Veteran's current condition, and that evidence in the record does not support this diagnosis while in service.

This unfavorable medical nexus opinion, notwithstanding, the AMC failed to comply with the first and foremost aspect of the requested development by failing to make the critical determination as to exactly when the Veteran was on ACDUTRA and INACDUTRA in the Army Reserves and the Army National Guard, in violation of the Board's May 2011 remand directive number one.  Although the AMC attempted to do so when it sent a May 2011 letter to the Joint Forces Headquarters to verify the Veteran's service dates, there is no indication there was ever a response to this request or any follow-up from the AMC after that letter when no response was received.  So without complying with this important step in the further development of the claim, the AMC should not have then proceeded to schedule the VA compensation examination mentioned for the medical nexus opinion concerning the etiology of this claimed disability unless and until it was determined that any further attempts to clarify these additional dates of service would be to no avail.  Indeed, in the Board's May 2011 remand order 

number two, the Board specified that the VA examination should be scheduled only "[a]fter determining the times the Veteran was on ACDUTRA and INACDUTRA (or at least trying to)."  Having him examined was contingent on obtaining clarification of when he was on ACDUTRA and INACDUTRA because his claim was not entirely predicated on just his two documented periods of service on AD and because there was and is evidence of bilateral ankle pathology during his service in the Army Reserves/National Guard, so determining the exact dates of ACDUTRA and/or INACDUTRA is crucial.

As the Board also explained in its prior May 2011 remand, if it was reasonably certain these records do not exist or that any further efforts to obtain them would be futile, the Veteran needed to be provided an explanation of how service records are maintained, why the search that was undertaken constituted a reasonably exhaustive search, and why further efforts were not justified.  38 C.F.R. §§ 3.159(c)(2), (c)(3), and (e)(1).  This apparently was not done, however, and as an unfortunate consequence the September 2011 VA examiner was provided insufficient information insofar as the exact dates the Veteran was on ACDUTRA and INACDUTRA in the Army Reserves and Army National Guard.  Hence, there was not compliance with this remand directive, thus requiring this additional remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's periods of AD) does not obviate the need for him to establish that he is also a "Veteran" for purposes of periods of ACDUTRA where the claim for benefits is premised on those periods of ACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 



Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (though not disease) incurred or aggravated during INACDUTRA. Id; see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).   

But National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times...serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C. § 12401 or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  See id.  

It again thus is critically important to clarify the Veteran's dates of service on ACDUTRA and INACDUTRA. Without this information concerning when exactly he served in these capacities while in the Army Reserves and Army National Guard, the Board simply is unable to determine whether his bilateral ankle disability is related to this additional service, especially with evidence of complaints of knee, shin, and ankle pain in May 1986, and a March 1995 radiology report showing evidence of stress injuries to the ankles.  The Veteran therefore seemingly had relevant symptoms or injuries at times even other than just in 1987 that the VA examiner referenced.  This, then, raises the possibility of the initial manifestation of this condition during a qualifying period of service and tends to refute the VA examiner's notion that any symptoms or associated disability in service was just "transient," meaning resolved.  It therefore appears the examiner 

did not base his opinion on all or the correct facts in erroneously stating there were no joint or foot problems on multiple evaluations from 1982 through 2002, only perhaps instead in 1987, when in fact there is clear indication to the contrary.

So the examiner appears to only have considered possible etiology to AD service from March 1981 to April 1982, and not even to the second period of AD from January to March 1991 or potential periods of additional service on ACDUTRA and INACDUTRA between 1982 and 1996.  In contrast, the Board's May 2011 remand for that VA examination set forth in directive number two that the examiner was to comment on whether any diagnosed bilateral ankle disorder was incurred in or aggravated by this additional service on ACDUTRA or INACDUTRA while in the U.S. Army Reserves and Army National Guard from 1982 to 1996.  So this is another deficiency not in compliance with the Board's May 2011 remand directive since this important aspect of the opinion was not provided and, indeed, seemingly could not have been since the exact dates of ACDUTRA and INACDUTRA service had not been verified.  See Stegall, 11 Vet. App. at 271.

Therefore, this VA compensation examiner at the very least needs to provide supplemental comment concerning whether the Veteran's diagnosed bilateral ankle disability of bilateral Achilles tendinitis/retrocalcaneal bursitis is etiologically linked to his additional service in the Army Reserves and Army National Guard on ACDUTRA or INACDUTRA because this also is a viable possibility for him to establish his entitlement to service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).


Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Complete the request for verification of the exact dates when the Veteran was on ACDUTRA and INACDUTRA.  The Board realizes that a letter previously was sent in May 2011 to the Joint Forces Headquarters in Indianapolis, and that service treatment records (STRs) concerning the Veteran's additional service in the Army Reserves and National Guard were obtained and associated with the claims file for consideration.  However, as for the specific dates of this service, according to a Request for Information in the file the response was that "THERE ARE NO RECORDS AT CODE 13 FOR THIS PERSON.  SUGGEST YOU USE DPRIS WEB TO OBTAIN INFORMATION FROM OFFICIAL MILITARY PERSONNEL FOLDERS IN THE CUSTODY OF THE DEPARTMENT OF DEFENSE.  SEE FL 09-45 DATED NOVEMBER 2, 2009."  And although the Board also sees there then was indeed such a request to the Defense Personnel Records Information Retrieval System (DPRIS), it does not appear there was an actual response, only that there was verification the request was submitted.  So despite suggestion in the subsequent April 2012 supplemental statement of the case (SSOC) that there was verification of this additional service, received on June 20, 2011, it does not appear there in fact was.

According to 38 C.F.R. § 3.159(c)(2), because these records are in the custody of a Federal department or agency, VA will make as many requests as are necessary to obtain them.  These records include, but are not limited to, military records, including service medical records.  VA will end its efforts only if VA concludes that the records sought do not exist or that further efforts to obtain them would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or that further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  The notice also must contain specific information, namely, the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; etc.  38 C.F.R. §§ 3.159(c)(2), (c)(3), and (e)(1).   

2.  Once the Veteran's periods of ACDUTRA and INACDUTRA have been verified, or the required efforts and follow-up efforts made, if to no avail and the appropriate notice provided, have the VA compensation examiner that commented in September 2011 (following and as a result of the Board's prior remand) submit an addendum opinion providing additional comment on the etiology of the Veteran's bilateral ankle disability (diagnosed as bilateral Achilles tendinitis/retrocalcaneal bursitis) in terms of the likelihood (very likely, as likely as not, or unlikely) this condition initially manifested during or is related to or was aggravated by a qualifying period of ACDUTRA or INACDUTRA, even if not due to his periods of AD as has been previously determined.

If it is not possible or feasible to have this same VA examiner comment further, then have someone else equally qualified provide this necessary medical opinion, which may require having the Veteran reexamined, but this is left to the designee's discretion. 

All necessary diagnostic testing and evaluation needed to make this determination should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing specific evidence in the file. 

3.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


